DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, (claims 12-21, 23-39 and 31), and Species IB (claims 12-21, 23-26 and 31) in the reply filed on 05/14/21 is acknowledged.  The traversal is on the ground(s) that claim 21 of Species IB is directly dependent on claim 20 of Species 1A so an election of Species IB would require a search and consideration of both Species when examining claim 21 (as is apparent by new claim 31).  This is not found persuasive because:
1) Claim 20 recites that “A carrier element for the flushing system according to claim 19”; wherein the claim 19 depends on claims 18, claim 18 depends on claim 17, claim 17 depends on claim 16, claim 16 depends on claim 15, claim 15 depends on claim 13; claim 13 depends on claim 12.  In this case, it is unclear to Examiner that the “carrier element” in claim 20 includes or excludes all the limitation of claims 12-19.  For purpose of restriction, Examiner assumes that the claims 20 requires to include all the limitations in claims 12-19.
2) claims 21 & 31 have similar issues as Examiner mentions in the claim 20 above.   For purpose of restriction, Examiner assumes that the claims 20 requires to include all the limitations in claims 12-19.
3) The other withdrawn claims 22, 27-31 are unclear that these claims are under independent claims or depend on other claims.  For purpose of restriction, Examiner assumes that these claims are as independent claims. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the diameter d2 of the pump section of the discharge line is smaller than the diameter dl of the pump section of the supply line” of claim 12; the limitation “... a number of cams being coupled in motion of a finger; each finger cooperating with the supply line and the discharge line..., and the fingers sequentially compressing the supply line and the discharge line to generate a fluid flow” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note: the Fig. 6 shows the d1 & d2 but does not show that the size of the d2 is smaller than the size of d1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 & 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation “A flushing for a catheter...” is a preamble limitation.  Therefore, the limitation “catheter” is not a positive limitation, and only requires to perform of function or intended use purpose.  However, the limitation “catheter” is mentioned in lines 8-9 in the body of the claim 12.  It is unclear to Examiner that the catheter feature must be anticipated in the claimed invention or the catheter feature being considered as a functional limitation.  In case, Applicant wishes the limitation “catheter” feature must be in the body of the claim.  In that case, the limitation “catheter” must be recited as a positive limitation.
In claim 12, it is unclear to Examiner that the limitation “catheter” is whether same or different with a “supply line” and a “discharge line” in the claimed invention. In the case that the “catheter” is different with the “supply line” and the “discharge line”, where is the catheter located in the claimed invention so that the pump section of the supply line is used to supply flushing fluid to the catheter, and the pump section of the discharge line is used to discharge flushing fluid from the catheter? 
Claim 12 recites the limitation "the diameter d2" in line 6; the limitation “the diameter d1” in line 7.  There is insufficient antecedent basis for these limitations in the claim.

In claims 16 & 23, the limitation “the supply line and/or the discharge line have an arcuate section” is vague. It is unclear to Examiner that each of the supply line and the discharge line has an arcuate section or both of the supply and discharge lines have or share in one arcuate section. 
In claims 16 & 23, the limitation “the section extends through the carrier element” is vague. It is unclear to Examiner that the limitation “the section” refers back to the arcuate section (in claim 14), or the pump section of the supply line (in claim 1) or the pump section of the discharge line (in claim 1). 
In claims 16 & 23, the limitation “the section extends through the carrier element such that the supply line and/or discharge line are guide into the carrier element and out of the carrier element on the same side” is vague. It is unclear to Examiner that which side is considered as “the same side”? 
Claim 16 recites the limitation "the same side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

In claims 17 & 26, the limitation “assumes” is vague.  It is unclear whether the limitation “assumes” following the phrase are part of the claimed invention.  The limitation “assumes” is not a positive limitation. Therefore, the limitation “assumes” should be removed.
In claims 17 & 26, the limitation “its closed position” is vague.  It is unclear that the “its” refer to which element in the claimed invention. 

In claim 20, the preamble limitation “A carrier element for the flushing system according to claim 19” is vague. It is noted that claim 20 depends on claim 19; the claim 19 depends on claims 18, the claim 18 depends on claim 17, the claim 17 depends on claim 16, the claim 16 depends on claim 15, the claim 15 depends on claim 13; the claim 13 depends on claim 12.
In this case, it is unclear to Examiner that the “carrier element” in claim 20 includes or excludes all the limitation of claims 12-19 in the body of the claim; or the limitation “for the flushing system according to claim 19” is just as a preamble and exclude all the limitations of claims 12-19.
Assuming if the carrier element in claim 20 requires to include all the limitation of claims 12-19, in that case, claim 20 should be rewritten such as:
20. The flushing system according to claim 19, wherein the supply line and the discharge line are fastened to the carrier element, the carrier element extends along a main extension plane, the supply line and the discharge line extend through the carrier element in said main extension plane, the carrier element has an opening, and the pump sections of the supply line and of the discharge line extend along the opening.
Note: if “A carrier element” of claim 20 is re-written under independent form and does not include all the limitations of claims 12-19.  In that case, the independent claim 20 will be restricted under combination (claim 12) & sub-combination (claim 20). 
In claim 20, it depends on the claim 19, therefore, the limitation “a main extension plane” in line 4 should be changed to --- the main extension plane ---. 
In claim 21, the preamble limitation “A console for the flushing system according to claim 20” is vague.  It is noted that claim 21 depends on claim 20; the claim 20 depends on claim 19; the claim 19 depends on claims 18, the claim 18 depends on claim 17, the claim 17 depends on claim 16, the claim 16 depends on claim 15, the claim 15 depends on claim 13; the claim 13 depends on claim 12.  In this case, it is unclear to Examiner that “A console” in claim 21 includes or excludes all the limitation of claims 12-20 in the body of the claim; or the limitation “for the flushing system according to claim 20” is just as a preamble and exclude all the limitations of claims 12-19.
Assuming if “A console” in claim 21 requires to include all the limitation of claims 12-19, in that case, claim 21 should be rewritten such as:
21. The flushing system according to claim 20, wherein the console has the pump and a receptacle for the carrier element according to claim 20, ASLAN LAW, P.C.Application No.: 16/484,814Docket No.: 8000-0017PUS1Page 6 of 11 the pump sections of the supply line and of the discharge line can be inserted into the receptacle in such a way that the pump cooperates with the pump sections.  
Note: if “A console” of claim 21 is re-written under independent form and does not include all the limitations of claims 12-20.  In that case, the independent claim 21 will be restricted under combination (claim 12) & sub-combination (claim 21). 
In claim 21, the claim 21 depends on the claim 20 and 12 also.  Therefore, the limitation “a pump” in line 4 should be changed to --- the pump ---. The claim 21 also depends back to 20, depends on claim 19, depends on claim 18, depends on claim 17, depends on claim 16, depends on claim 15.  Therefore, the limitation “a receptacle” should be changed to --- the receptacle ---. 
In claim 24, the claim 24 depends on the claim 12. Therefore, the limitation 

In claim 31, with the same issues that Examiner addressed in the claim 20 above.
the preamble limitation “A carrier element for the flushing system according to claim 19” is vague. It is noted that claim 31 depends on claim 19; the claim 19 depends on claims 18, the claim 18 depends on claim 17, the claim 17 depends on claim 16, the claim 16 depends on claim 15, the claim 15 depends on claim 13; the claim 13 depends on claim 12.
In this case, it is unclear to Examiner that the “carrier element” in claim 31 includes or excludes all the limitation of claims 12-19 in the body of the claim; or the limitation “for the flushing system according to claim 19” is just as a preamble and exclude all the limitations of claims 12-19.
Assuming if the carrier element in claim 31 requires to include all the limitation of claims 12-19, in that case, claim 20 should be rewritten such as:
31. The flushing system according to claim 19, wherein the supply line and the discharge line are fastened to the carrier element, the carrier element extends along a main extension plane, the supply line and the discharge line extend through the carrier element in said main extension plane, the carrier element has an opening, the pump sections of the supply line and of the discharge line extend along the opening, the console has a pump and a receptacle for the carrier element, the pump sections of the supply line and of the discharge line can be inserted into the receptacle in such a way that the pump cooperates with the pump sections.
Note: if “A carrier element” of claim 31 is re-written under independent form and does not include all the limitations of claims 12-19.  In that case, the independent claim 31 will be restricted under combination (claim 12) & sub-combination (claim 31). 
In claim 31, the claim 31 depends on claim 19, depends on claim 18, depends on claim 17, depends on claim 16, depends on claim 15... and depends back to claim 12.  Therefore, the limitation “a main extension plane” in line 4 should be changed to --- the main extension plane ---; the limitation “a pump” in line 10 should be changed to --- the pump ---. 

Claims 12-21, 24-26, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a number of cams of a camshaft; each cam being coupled in motion to a finger, each finger cooperating with the supply line and the discharge line, ... and the fingers sequentially compressing the supply line and the discharge line to generate a fluid flow.
Although the Fig. 7 shows a cam shaft 56, a finger 54, a supply tube 62, a discharge line 64; however, the Fig. 7 or other figures show the structures of the number of cams being coupled in a motion of the finger, and how is each of fingers being cooperating with the supply line and the discharge line; and how are the supply and discharge lines being compressed by the fingers.  Due to the lack of showing structures of the limitations above, Examiner cannot visualize how does the device work without providing description details in the figures.  Therefore, in this situation, Examiner can not provide the prior art to reject the claimed invention. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marshall et al. (US 9,642,965) discloses a supply line 24; a discharge line 26; a pump; wherein the pump cooperates with a pump section (located at fulcrum member 42) of the supply line in order to supply flushing fluid to the catheter; and in that the pump cooperates with the pump section (located at fulcrum member 42) of the discharge line to discharge flushing fluid from the catheter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783